Order entered April 27, 2020




                                        In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-19-00439-CV

                     JOHN PANIAGUA, ET AL., Appellants

                                          V.

                      WEEKLEY HOMES, LLC, Appellee

                On Appeal from the 298th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-02097

                                       ORDER

      Before the Court is appellants’ unopposed motion for extension of time to

file their reply brief.    We GRANT the motion and ORDER the reply brief

received April 21, 2020 filed as of the date of this order.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE